      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 1 of 38




 1   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
 2   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 3   New York, New York 10019
     Telephone: (212) 474-1000
 4   Facsimile: (212) 474-3700
 5   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 6   FAEGRE DRINKER BIDDLE & REATH LLP
 7   Four Embarcadero Center, 27th Floor
     San Francisco, CA 94111
 8   Telephone: (415) 591-7500
     Facsimile: (415) 591-7510
 9
     Attorneys for Plaintiff, Counter-defendant
10   Epic Games, Inc.

11   [Additional counsel on signature page]
12                              UNITED STATES DISTRICT COURT
13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                      OAKLAND DIVISION
15
                                                       Case No. 4:20-cv-05640-YGR-TSH
     EPIC GAMES, INC.,
16
                      Plaintiff, Counter-defendant, Case No. 4:11-cv-06714-YGR-TSH
17
                          v.
18                                                  Case No. 4:19-cv-03074-YGR-TSH
     APPLE INC.,
19
                      Defendant, Counterclaimant.
20                                                     UNSEALED EXHIBIT TO JOINT
     IN RE APPLE IPHONE ANTITRUST                      DISCOVERY LETTER BRIEF
21   LITIGATION                                        REGARDING CUE AND FEDERIGHI
22                                                     DEPOSITIONS
23   DONALD R. CAMERON, et al.,

24                                       Plaintiffs,
                                                       Judge: Hon. Magistrate Thomas S. Hixson
                           v.
25
     APPLE INC.,
26
                                        Defendant.
27
28
                      UNSEALED EXHIBIT TO JOINT DISCOVERY LETTER
                    BRIEF REGARDING CUE AND FEDERIGHI DEPOSITIONS
       Case Nos. 4:20-cv-05640-YGR-TSH, 4:11-cv-06714-YGR-TSH, 4:19-cv-03074-YGR-TSH
       Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 2 of 38




 1          Pursuant to the Court’s Order re: Motion to Seal (Epic, ECF No. 343), Epic Games, Inc.
 2   hereby files the attached Exhibit 1 to the Joint Discovery Letter Brief Regarding Cue and
 3   Federighi Depositions (Epic, ECF No. 261) in the public record.
 4
 5   DATE: March 1, 2021                         CRAVATH, SWAINE & MOORE LLP
 6                                               /s/ Lauren A. Moskowitz
                                                      Lauren A. Moskowitz
 7
                                                 FAEGRE DRINKER BIDDLE & REATH LLP
 8                                               PAUL J. RIEHLE (SBN 115199)
                                                 Four Embarcadero Center, 27th Floor
 9                                               San Francisco, CA 94111
10                                               Telephone: (415) 591-7500
                                                 Facsimile: (415) 591-7510
11                                               paul.riehle@faegredrinker.com

12                                               CRAVATH, SWAINE & MOORE LLP
                                                 CHRISTINE A. VARNEY (pro hac vice)
13                                               KATHERINE B. FORREST (pro hac vice)
                                                 GARY A. BORNSTEIN (pro hac vice)
14                                               YONATAN EVEN (pro hac vice)
                                                 LAUREN A. MOSKOWITZ (pro hac vice)
15                                               M. BRENT BYARS (pro hac vice)
                                                 825 Eighth Avenue
16                                               New York, New York 10019
                                                 Telephone: (212) 474-1000
17                                               Facsimile: (212) 474-3700
                                                 cvarney@cravath.com
18                                               kforrest@cravath.com
                                                 gbornstein@cravath.com
19                                               yeven@cravath.com
20                                               lmoskowitz@cravath.com
                                                 mbyars@cravath.com
21
                                                 Attorneys for Plaintiff, Counter-defendant
22                                               Epic Games, Inc.

23
24
25
26
27
28

                       UNSEALED EXHIBIT TO JOINT DISCOVERY LETTER
                     BRIEF REGARDING CUE AND FEDERIGHI DEPOSITIONS
        Case Nos. 4:20-cv-05640-YGR-TSH, 4:11-cv-06714-YGR-TSH, 4:19-cv-03074-YGR-TSH
                                              -2-
Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 3 of 38




                  Exhibit 1
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 4 of 38


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (pro hac vice)
                   rdoren@gibsondunn.com                          crichman@gibsondunn.com
            3    DANIEL G. SWANSON, SBN 116556                  GIBSON, DUNN & CRUTCHER LLP
                   dswanson@gibsondunn.com                      1050 Connecticut Avenue, N.W.
            4    JAY P. SRINIVASAN, SBN 181471                  Washington, DC 20036
                    jsrinivasan@gibsondunn.com                  Telephone:    202.955.8500
            5    GIBSON, DUNN & CRUTCHER LLP                    Facsimile: 202.467.0539
                 333 South Grand Avenue
            6    Los Angeles, CA 90071                          Attorneys for Defendant and Counterclaimant
                 Telephone: 213.229.7000                        APPLE INC.
            7    Facsimile: 213.229.7520
            8    VERONICA S. LEWIS (pro hac vice)
                   vlewis@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
          10     Dallas, TX 75201
                 Telephone: 214.698.3100
          11     Facsimile: 214.571.2900
          12

          13
                                               UNITED STATES DISTRICT COURT
          14
                                            NORTHERN DISTRICT OF CALIFORNIA
          15
                                                     OAKLAND DIVISION
          16

          17
                 EPIC GAMES, INC.,                              CASE NO. 4:20-CV-05640-YGR
          18
                                      Plaintiff,                DEFENDANT AND COUNTERCLAIMANT
          19                                                    APPLE, INC.’S OBJECTIONS AND
                       v.                                       RESPONSES TO PLAINTIFF AND
          20                                                    COUNTER-DEFENDANT EPIC GAMES,
                 APPLE INC.,                                    INC.’S FIRST SET OF
          21                                                    INTERROGATORIES
                                      Defendant.
          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                            APPLE’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                   CASE NO. 4:20-CV-05640-YGR
                      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 5 of 38


            1           Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (“Federal Rules”), Rule 33
            2    of the Civil Local Rules of the United States District Court for the Northern District of California
            3    (“Local Rules”), and all applicable rules and orders of this Court, Defendant and Counterclaimant
            4    Apple Inc. (“Apple” or “Defendant”), by and through undersigned counsel, hereby serves its Objections
            5    and Responses to Plaintiff and Counter-Defendant Epic Games, Inc.’s (“Epic” or “Plaintiff”) First Set
            6    of Interrogatories (“Interrogatories”), dated November 11, 2020.
            7                                      PRELIMINARY STATEMENT
            8           Apple responds generally that its investigation of facts relevant to this litigation is ongoing.
            9    The following responses are made to the best of Apple’s present knowledge, information, and belief.
          10     Further investigation may reveal additional facts or information that could lead to additions to,
          11     changes in, and/or variations from the responses herein. Without in any way obligating itself to do
          12     so, Apple expressly reserves the right to supplement, amend, correct, clarify, or modify its responses
          13     as further information becomes available. Apple also reserves the right to use or rely on, at any time,
          14     documents, evidence, and other matters in addition to the documents and information produced in
          15     response to the Interrogatories, whether or not such documents, evidence, or other matters are newly
          16     discovered or are now in existence but have not yet been located.
          17            In each and every Specific Response and Objection, Apple incorporates by reference each and
          18     every General Objection, Objection to Definition, and Objection to Instruction.               Apple also
          19     incorporates by reference each and every Objection to Definition into each and every Objection to
          20     Instruction, and vice versa. A Specific Response may repeat a General Objection, Objection to
          21     Definition, and/or Objection to Instruction for emphasis or for some other reason. However, the
          22     omission of any General Objection, Objection to Definition, and/or Objection to Instruction in any
          23     Specific Response is not intended to be, nor should it be construed as, a waiver of any such Objections.
          24                                          GENERAL OBJECTIONS
          25            1.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          26     extent that they seek to impose obligations that exceed the scope of permissible discovery under the
          27     Federal Rules of Civil Procedure, the Local Rules, all applicable rules and orders of this Court, and any
          28
                                                                    2
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 6 of 38


            1    agreements between the parties. Apple will construe and respond to the Interrogatories in accordance
            2    with the requirements of the Federal Rules and other applicable rules or laws.
            3           2.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
            4    extent that they: (i) seek information that is not relevant to any party’s claims or defenses in the action;
            5    (ii) impose a burden disproportionate to the needs of the case; (iii) are unreasonably cumulative or
            6    duplicative; (iv) seek information that is obtainable from some other source that is more convenient,
            7    less burdensome, or less expensive; or (v) seek information beyond the scope of permissible discovery.
            8           3.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
            9    extent that they are vague, ambiguous, overbroad, unduly burdensome, and/or fail to state with
          10     reasonable particularity the type of information sought therein.           Apple further objects to the
          11     Interrogatories, including the Instructions and Definitions, to the extent that they seek “all” information
          12     concerning the subject matters referenced therein.
          13            4.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          14     extent that they seek information contained in documents Apple has produced or expects to produce in
          15     response to Plaintiff’s Requests for Production. Pursuant to Rule 33(d) of the Federal Rules, Apple
          16     refers Plaintiff to the information contained in those documents. Any statement herein that the
          17     information sought by a specific Interrogatory is contained in documents that are expected to be
          18     produced to Plaintiff shall not be construed as a representation regarding the existence or non-existence
          19     of specific documents in Apple’s possession, custody, or control and reflects the intention of Apple,
          20     subject to its objections, to provide responses to Plaintiff’s Requests for Production.
          21            5.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          22     extent that they purport to seek discovery more appropriately obtained by means other than these
          23     Interrogatories.
          24            6.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          25     extent that they seek information protected from discovery by the attorney-client privilege, the work-
          26     product doctrine, the common-interest privilege, and/or any other applicable privilege, immunity, or
          27     protection. Specific objections on the grounds of privilege are provided for emphasis and clarity only,
          28     and the absence of a specific objection should not be interpreted as evidence that Apple does not object
                                                                      3
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 7 of 38


            1    to an Interrogatory on the basis of an applicable privilege.         The inadvertent disclosure of any
            2    information subject to such privilege or protection is not intended to relinquish any privilege or
            3    protection and shall not be deemed to be a waiver of any applicable privilege or protection.
            4           7.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
            5    extent that they seek confidential commercial, business, financial, or competitively sensitive
            6    information, trade secrets, or any other proprietary information to Apple, its respective employees, and
            7    its clients. Without waiving any objection herein, Apple will only provide confidential or sensitive
            8    information in accordance with the Stipulated Protective Order entered in this litigation, as well as the
            9    ESI Protocol entered in this litigation, and such other procedures as the parties or Court may establish
          10     to protect sensitive or confidential information.
          11            8.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          12     extent that they contain characterizations, definitions, arguments, or assumptions. Nothing contained
          13     in or absent from Apple’s responses or objections shall constitute, or be deemed as, an admission,
          14     concession, or agreement that Plaintiff’s characterizations, definitions, arguments, or assumptions are
          15     correct or accurate. The failure to object to any of the defined terms that are listed in the “Definitions”
          16     section of the Interrogatory, but that are not used by Plaintiff in the Interrogatory therein, shall not be
          17     construed as a waiver of any objections to the definition of the defined term.
          18            9.      Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          19     extent that they lack foundation, or incorporate allegations and assertions that are disputed or erroneous.
          20     By responding and objecting to any Interrogatory, Apple does not admit the correctness of such
          21     assertions.
          22            10.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          23     extent that they seek information (i) not within the possession, custody, or control of Apple; (ii) as
          24     readily available to Plaintiff as to Apple; (iii) already in Plaintiff’s possession; (iv) already produced
          25     by or requested from other parties or nonparties in this action; or (v) that is public, on the grounds that
          26     such Interrogatories are unduly burdensome.
          27            11.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          28     extent that they seek discovery from any parent, subsidiary, or affiliate of Apple. Such parents,
                                                                     4
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 8 of 38


            1    subsidiaries, or affiliates are not within Apple’s control, and to the extent that an Interrogatory seeks
            2    such disclosure, it is improper, burdensome, and oppressive. Apple is responding only on behalf of
            3    itself and not on behalf of any parent, affiliate, or subsidiary.
            4            12.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the
            5    extent that they seek identification of persons employed by or working at the direction of third parties.
            6            13.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the
            7    extent that they call for information that is subject to a confidentiality agreement, or other restrictions,
            8    or to a protective order or other court order entered in another action or proceeding, which prevent
            9    disclosure in this action. Apple’s disclosure of such information is subject to Apple’s compliance with
          10     any notice and/or contractual obligations to third parties in advance of disclosure.
          11             14.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          12     extent that they purport to impose an obligation to conduct anything beyond a reasonable and diligent
          13     search of readily accessible files (including electronic files) where responsive information reasonably
          14     would be expected to be found. Any interrogatories that seek to require Apple to go beyond such a
          15     search are overbroad and unduly burdensome.
          16             15.     Apple objects to the Interrogatories, including the Definitions and Instructions, to the
          17     extent they rely on terms that are not defined and could be understood to have multiple meanings.
          18             16.     To the extent that Plaintiff has requested or will seek the same information from third
          19     parties, Apple objects to the Interrogatories as duplicative, cumulative, and as seeking information that
          20     is obtainable from other sources that are more convenient, less burdensome, or less expensive.
          21             17.     Apple objects to the Interrogatories on the grounds that they are impermissibly
          22     compound. See Fed. R. Civ. P. 33(a)(1) (stating a party may serve “no more than 25 written
          23     interrogatories, including all discrete subparts”); see also Advisory Committee Note to 1993
          24     Amendment to Rule 33(a)(1) (noting “purpose of this revis[ed] [twenty-five-interrogatory limit] is to
          25     reduce the frequency and increase the efficiency of interrogatory practice,” further noting “the device
          26     can [otherwise] be costly and may be used as a means of harassment”). Numerous of the Interrogatories
          27     contain many discrete subparts. Apple further objects to the Interrogatories on the related grounds that
          28     they each impermissibly introduce separate and distinct lines of inquiry that are not logically and
                                                                      5
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 9 of 38


            1    factually subsumed within and necessarily related to the Interrogatory’s primary question. See Hasan
            2    v. Johnson, 2012 WL 569370, at *5 (E.D. Cal. Feb. 21, 2012); Superior Commc’ns v. Earhugger, Inc.,
            3    257 F.R.D. 215, 217–18 (C.D. Cal. 2009).
            4           18.     Apple objects to the Interrogatories on the grounds that they violate Federal Rule of
            5    Civil Procedure 33(b)(1)(B) because answering them would require Apple to furnish information that
            6    is not available to it and/or cannot be given without undue labor and expense. Under Rule 33, a
            7    responding party “must furnish information that is available to it and that can be given without undue
            8    labor and expense.” Wright & Miller, Fed. Prac. & Proc. § 2174 (3d ed.) (emphasis added); see also
            9    Fed. R. Civ. P. 33(b)(1)(B). Parties are “not required to conduct extensive research in order to answer
          10     an interrogatory,” Gorrell v. Sneath, 292 F.R.D. 629, 632 (E.D. Cal. 2013), and “interrogatories that
          11     require a party to undertake extensive investigations, research, or compilations or evaluations of data
          12     for the opposing party”—as some of the Interrogatories undoubtedly do—“are in many circumstances,”
          13     as here, “improper.” Wright & Miller, supra, § 2174.
          14            19.     Apple’s willingness to provide any document or information in response to an
          15     Interrogatory shall not be interpreted as an admission that such document or information exists, that it
          16     is relevant to a claim or defense in this action, or that it is admissible for any purpose. Apple does not
          17     waive its right to object to the admissibility of any document or information produced by any party on
          18     any ground.
          19            20.     Apple responds to the Interrogatories, including the Definitions and Instructions,
          20     without waiving or intending to waive, but rather preserving and intending to preserve, its right to
          21     object to any other discovery requests.
          22                                      OBJECTIONS TO DEFINITIONS
          23            1.       Apple objects to the definitions of “and,” “or,” and “and/or” on the grounds that they
          24     are vague, ambiguous, overly broad, and unduly burdensome. In responding to the Interrogatories,
          25     Apple will construe these terms in accordance with the requirements of the Federal Rules, the Local
          26     Rules, and all applicable rules and court orders.
          27            2.      Apple objects to the definition of “any” on the grounds that it is vague, ambiguous,
          28     overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this
                                                                     6
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 10 of 38


            1    term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules
            2    and court orders.
            3           3.      Apple objects to the definition of “App” on the grounds that it is vague, ambiguous,
            4    overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this
            5    term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules
            6    and court orders.
            7           4.      Apple objects to the definitions of “Apple,” “You,” and “Your” on the grounds that they
            8    are vague, ambiguous, overly broad, and unduly burdensome to the extent the terms are meant to
            9    include “all predecessors, successors, subsidiaries, divisions, parents, and/or affiliates thereof, past or
          10     present, and all past or present officers, directors, affiliates, agents, employees, consultants and
          11     representatives thereof, and any other person acting on behalf of any of the foregoing entities” over
          12     which Apple exercises no control, and to the extent that Plaintiff purports to use these terms to impose
          13     obligations that go beyond the requirements of the Federal Rules and Local Rules. Apple further
          14     objects to the definitions of “Apple,” “You,” and “Your” to the extent that the reference to “all past or
          15     present officers, directors, affiliates, agents, employees, consultants and representatives thereof, and
          16     any other person acting on behalf of any of the foregoing entities” purports to demand information or
          17     documents subject to the attorney-client privilege, the work product doctrine, or any other privilege or
          18     protection. In responding to the Interrogatories, Apple will construe these terms to mean Apple Inc.,
          19     and limit its responses accordingly.
          20            5.      Apple objects to the definition of “Concerning” on the grounds that it is vague,
          21     ambiguous, overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will
          22     construe this term in accordance with the requirements of the Federal Rules, the Local Rules, and all
          23     applicable rules and court orders.
          24            6.      Apple objects to the definition of “Developer” on the grounds that it is vague,
          25     ambiguous, overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will
          26     construe this term in accordance with the requirements of the Federal Rules, the Local Rules, and all
          27     applicable rules and court orders.
          28
                                                                     7
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 11 of 38


            1           7.      Apple objects to the definition of “Epic” on the grounds that it is vague, ambiguous,
            2    overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this
            3    term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules
            4    and court orders.
            5           8.      Apple objects to the definition of “IAP” on the grounds that it is vague, ambiguous,
            6    overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this
            7    term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules
            8    and court orders.
            9           9.      Apple objects to the definition of “Identify” on the grounds that it is vague, ambiguous,
          10     overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will construe this
          11     term in accordance with the requirements of the Federal Rules, the Local Rules, and all applicable rules
          12     and court orders.
          13            10.     Apple objects to the definition of “Software Store” on the grounds that it is vague,
          14     ambiguous, overly broad, and unduly burdensome. In responding to the Interrogatories, Apple will
          15     construe this term in accordance with the requirements of the Federal Rules, the Local Rules, and all
          16     applicable rules and court orders.
          17            11.     Apple objects to the definition of “State the Factual Basis” on the grounds that it is
          18     vague, ambiguous, overly broad, and unduly burdensome in purporting to require Apple to “state with
          19     particularity each and every fact that You contend supports that response, contention, allegation, claim,
          20     defense, or statement, Including the basis and source of Your knowledge of each fact.” “‘Each and
          21     every fact’ interrogatories pose problems for a responding party and a reviewing court. Parties are not
          22     tasked with laying out every jot and tittle of their evidentiary case in response to interrogatories.” Tubbs
          23     v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D. Cal. Mar. 28, 2008) (quoting Lucero v. Valdez,
          24     240 F.R.D. 591, 594 (D.N.M. 2007)).
          25                                     OBJECTIONS TO INSTRUCTIONS
          26            1.      Apple objects to Instruction No. 1 stating that “[t]he timeframe for the Interrogatories
          27     is unlimited unless specifically stated otherwise” on the ground that such a “[t]imeframe” is overbroad,
          28
                                                                     8
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 12 of 38


            1    unduly burdensome, calls for information that is not related to the claims or defenses in this action, and
            2    imposes a burden on Apple disproportionate to the needs of this case.
            3           2.      Apple objects to Instruction No. 2 regarding the “worldwide” “geographic scope” of the
            4    Interrogatories to the extent that the Interrogatories seek documents and information related to
            5    consumers located outside of the United States or their transactions, or transactions, conduct, or activity
            6    taking place outside of the United States or involving trade or commerce with foreign nations, because
            7    such it is overly broad, unduly burdensome, not relevant to the claims or defenses in this action, or
            8    otherwise outside the proper scope of discovery in accordance with the Foreign Trade Antitrust
            9    Improvement Act, 15 U.S.C. § 6a.
          10                                 SPECIFIC OBJECTIONS AND RESPONSES
          11     INTERROGATORY NO. 1:
          12            State the Factual Basis for Apple’s Second Defense, Legitimate Business Justifications
          13     (“Apple alleges that, without admitting any liability whatsoever, at all times its conduct was
          14     reasonable and that its actions were undertaken in good faith to advance legitimate business interests
          15     and had the effect of promoting, encouraging, and increasing competition.”). (Defendant Apple Inc.’s
          16     Answer, Defenses, and Counterclaims (ECF No. 66) at 36.)
          17     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 1:
          18            Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          19     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          20     objects to this Interrogatory on the following grounds:
          21            Apple objects to this Interrogatory because the definition of “State the Factual Basis” is
          22     impermissibly vague, ambiguous, overly broad, and unduly burdensome in purporting to require Apple
          23     to “state with particularity each and every fact that You contend supports that response, contention,
          24     allegation, claim, defense, or statement, Including the basis and source of Your knowledge of each
          25     fact.” “‘Each and every fact’ interrogatories pose problems for a responding party and a reviewing
          26     court. Parties are not tasked with laying out every jot and tittle of their evidentiary case in response to
          27     interrogatories.” Tubbs v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D. Cal. Mar. 28, 2008)
          28     (quoting Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)). Apple further objects to this
                                                                     9
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 13 of 38


            1    Interrogatory because it calls for a legal conclusion. Apple further objects to this Interrogatory because
            2    it is premature, both because discovery in this case is ongoing and because Legitimate Business
            3    Justifications is an affirmative defense that is implicated only after Epic bears its burden to prove the
            4    per se violations of the Sherman Act and/or California Cartwright Act that it purported to allege in its
            5    Complaint. Apple further objects to this Interrogatory to the extent that it improperly attempts to shift
            6    the burden of proof to Apple before Epic makes such a showing. Apple further objects to this
            7    Interrogatory to the extent that it purports to require Apple to state the facts underlying its affirmative
            8    defenses before knowing the facts upon which Epic bases the claims to which such affirmative defenses
            9    apply. Apple’s responses below assume that Epic’s claims under the Sherman Act and/or California
          10     Cartwright Act will be based only on the facts currently alleged in the Complaint. Apple disputes both
          11     that Epic will be able to prove the facts alleged in the Complaint and also that such facts, even if true,
          12     are sufficient to prove an actionable claim under the Sherman Act and/or California Cartwright Act.
          13     For the purposes of responding to this Interrogatory only, however, Apple will assume Epic is able to
          14     meet its burden to prove a violation of the Sherman Act and/or California Cartwright Act based on the
          15     facts alleged in the Complaint.
          16            Subject to, limited by, and without waiving its objections, Apple responds as follows:
          17            With respect to Counts 6 and 9 in Epic’s Complaint (Sherman Act § 1 [Tying the App Store in
          18     the iOS App Distribution Market to In-App Purchase in the iOS In-App Payment Processing Market]
          19     and California Cartwright Act [Tying the App Store in the iOS App Distribution Market to In-App
          20     Purchase in the iOS In-App Payment Processing Market]), which allege that “Apple expressly
          21     conditions the use of its App Store on the use of its In-App Purchase to the exclusion of alternative
          22     solutions in a per se unlawful tying arrangement,” Complaint ¶ 237, and that Apple has “engaged in a
          23     per se illegal tying arrangement,” id. ¶ 278, the factual basis for Apple’s affirmative defense of
          24     Legitimate Business Justifications is outlined, in part, in Apple’s Opposition to Epic’s Motion for a
          25     Preliminary Injunction (ECF No. 73) (“PI Opposition Brief”) and the declarations cited therein,
          26     including the sworn expert testimony of Richard Schmalensee, Ph.D., as well as the sworn testimony
          27     of Philip W. Schiller. See, e.g., Declaration of Richard Schmalensee, Ph.D. (“Schmalensee Decl.”)
          28
                                                                    10
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 14 of 38


            1    (ECF No. 78) at ¶¶ 46–64; Declaration of Philip W. Schiller (“Schiller Decl.”) (ECF No. 74) at ¶¶ 32–
            2    45. Each of these declarants could and would testify as to their own sworn testimony.
            3    INTERROGATORY NO. 2:
            4           State the Factual Basis for Apple’s statement that “For years, Epic took advantage of everything
            5    Apple’s App Store has to offer. It availed itself of the tools, technology, software, marketing
            6    opportunities, and worldwide customer reach that Apple provided”, Including by Identifying all such
            7    “tools, technology, software, marketing opportunities, and worldwide customer reach”; Apple’s
            8    reasons for providing to Epic such “tools, technology, software, marketing opportunities, and
            9    worldwide customer reach”; and the revenue, costs, expenses, and profits to Apple from providing to
          10     Epic each such “tool[], technology, software, marketing opportunit[y], and worldwide customer reach”.
          11     (Defendant Apple Inc.’s Opposition to Epic Games, Inc.’s Motion for a Temporary Restraining Order
          12     and Order to Show Cause Why a Preliminary Injunction Should Not Issue (ECF No. 36) at 1.)
          13     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 2:
          14            Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          15     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          16     objects to this Interrogatory on the following grounds:
          17            Apple objects to this Interrogatory because the definition of “State the Factual Basis” is
          18     impermissibly vague, ambiguous, overly broad, and unduly burdensome in purporting to require Apple
          19     to “state with particularity each and every fact that You contend supports that response, contention,
          20     allegation, claim, defense, or statement, Including the basis and source of Your knowledge of each
          21     fact.” “‘Each and every fact’ interrogatories pose problems for a responding party and a reviewing
          22     court. Parties are not tasked with laying out every jot and tittle of their evidentiary case in response to
          23     interrogatories.” Tubbs v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D. Cal. Mar. 28, 2008)
          24     (quoting Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)). Apple further objects to this
          25     Interrogatory because it calls for a legal conclusion. Apple further objects to this Interrogatory because
          26     it is premature, given that discovery in this case is ongoing. Apple further objects to this Interrogatory
          27     because it is compound as it contains numerous discrete subparts that introduce separate and distinct
          28     lines of inquiry that are not logically and factually subsumed within and necessarily related to the
                                                                    11
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 15 of 38


            1    primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal. Feb. 21, 2012); Superior
            2    Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due to the compound nature
            3    of the interrogatories as drafted, Apple objects to this Interrogatory on the ground that it is excessive
            4    as Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to Fed. R. Civ. P.
            5    33(a)(1). Apple further objects to this Interrogatory on the grounds that it violates Federal Rule of
            6    Civil Procedure 33(b)(1)(B) because answering it would require Apple to furnish information that is
            7    not available to it and/or cannot be given without undue labor and expense. Under Rule 33, a
            8    responding party “must furnish information that is available to it and that can be given without undue
            9    labor and expense.” Wright & Miller, Fed. Prac. & Proc. § 2174 (3d ed.) (emphasis added); see also
          10     Fed. R. Civ. P. 33(b)(1)(B). Parties are “not required to conduct extensive research in order to answer
          11     an interrogatory,” Gorrell v. Sneath, 292 F.R.D. 629, 632 (E.D. Cal. 2013), and “interrogatories that
          12     require a party to undertake extensive investigations, research, or compilations or evaluations of data
          13     for the opposing party,” Wright & Miller, supra, § 2174—as this Interrogatory undoubtedly does,
          14     including by requesting “the revenue, costs, expenses, and profits to Apple from providing to Epic each
          15     such ‘tool[], technology, software, marketing opportunit[y], and worldwide customer reach’”—“are in
          16     many circumstances,” as here, “improper.” Wright & Miller, supra, § 2174. Apple further objects to
          17     this Interrogatory to the extent that it is overbroad and seeks information that is neither relevant to the
          18     subject matter of this litigation nor proportional to the needs of the case. Apple further objects to this
          19     Interrogatory because it seeks Apple’s protected trade secrets and other sensitive, proprietary
          20     information that would pose security and business risks to Apple and risks to Apple users’ security and
          21     privacy if disclosed.    Thus, the burden of fully responding would outweigh the utility of this
          22     information.
          23            Subject to, limited by, and without waiving its objections, Apple responds as follows:
          24            Apple has provided Epic with an array of benefits, including tools, technology, software,
          25     marketing opportunities, facilitation of transactions through the safe and secure App Store, and yet
          26     another channel for distribution of Epic software to iPhone customers.
          27            In addition, Apple supports developers, including Epic, in a variety of ways, investing billions
          28     in tools, software, and technology that encourage innovation, make it as easy as possible for
                                                                    12
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 16 of 38


            1    developers to bring their ideas to life on the iPhone, and bring more apps to its users. In particular,
            2    for a nominal $99 fee for membership in the Apple Developer Program, Apple provides developers
            3    like Epic with an assortment of tools, resources, and support to create and deliver software to
            4    customers around the world. As a member of the App Developer Program, Epic has gained full
            5    access to a comprehensive set of tools to configure app services, manage its development teams, and
            6    submit new apps and updates, including the following: 1 Xcode; App Store Connect (including
            7    TestFlight); Transporter; Certificates, Identifiers & Profiles; CloudKit Dashboard; Create ML;
            8    MapKit JS Dashboard; Reality Composer; Reality Converter; Snapshots Studio (beta); SF Symbols;
            9    Classroom and Schoolwork; Metal; and more. For example, Epic and other developers have access
          10     to 150,000 iOS Application Programming Interfaces (APIs), technical tools that simplify and
          11     accelerate the development process, across Apple’s iOS. This is an exponential increase over the
          12     number of APIs available to developers in the past. These tools, technology, and software are
          13     protected by copyrights, patents, and other intellectual property (IP) protections and subject to license
          14     agreements for their use. Apple makes them available to developers who seek to contribute to the
          15     safe and reliable platform that Apple created.
          16             As a member of the App Developer Program, Epic has also been able to download and install
          17     beta versions of operating systems—including iOS beta, iPadOS beta, macOS beta, watchOS beta,
          18     and tvOS beta—so its apps will be ready for the latest public releases. Epic has been afforded the
          19     opportunity to build its apps with a comprehensive set of services and capabilities that allowed it to
          20     deliver advanced features to its users and build intuitive, multi-faceted experiences that are genuinely
          21     seamless. Among the services and capabilities made available to Epic are the following: AirPlay;
          22     AirPrint; App Clips; Apple Pay; ARKit; Business Chat; CarPlay; CloudKit; Core ML; Face ID and
          23     Touch ID; FairPlay Streaming; GameKit; Handoff; HealthKit; HomeKit; In-App Purchase and
          24     Subscriptions; Mac Catalyst; MapKit; MusicKit; Network Extensions; PassKit; Push Notifications;
          25

          26

          27      1
                      Apple also offers many app development resources—including its Xcode development
          28          software—completely free of charge, regardless of membership in the Developer Program. See
                      Xcode 12, https://developer.apple.com/xcode/.
                                                                  13
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 17 of 38


            1    SiriKit and Shortcuts; Sign in with Apple; ResearchKit and CareKit; System Extensions and
            2    DriverKit; Widgets; and more.
            3           Fortnite alone has used more than 400 of Apple’s unique API frameworks, five different
            4    versions of Apple’s SDK, and six unique Xcode builds. Over the past two years, Epic has received as
            5    much or more of these benefits and support services from Apple as any other developer on the App
            6    Store. In particular, Epic has made great use of Apple-provided tools like TestFlight, VOIP, Stickers,
            7    iCloud document storage, ARKit, Messages Extension, ReplayKit, and Push Notifications.
            8           With respect to distribution, Epic has also been able to take advantage of Apple Business
            9    Manager and Apple School Manager; Ad Hoc (which allows a limited number of users to install
          10     Epic’s apps directly on their Apple devices for testing and internal distribution); and Developer ID
          11     (which allows Epic to distribute its Mac apps, plug-ins, and installer packages outside of the Mac
          12     App Store by signing them with a Developer ID certificate and having them notarized by Apple).
          13            Epic has also been able to take advantage of Developer Events (through which developers can
          14     learn how to take their apps to the next level with technical details and guidance from Apple experts
          15     at events for program members); Technical Support (e.g., developers can request code-level support
          16     from technical support engineers who can help troubleshoot their app’s code or provide solutions that
          17     will fast-track their development); Developer Forums (through which developers can ask questions
          18     and respond to posts on developing for Apple platforms with Apple engineers and other developers);
          19     and Membership Support (e.g., developers can get help by phone or email on account management,
          20     tools, and distribution, at no cost). Specifically, in the two years since Fortnite was first launched on
          21     the App Store in March 2018, Fortnite has been reviewed more than 200 times by Apple’s app
          22     reviewers, and has had Apple push more than 140 unique updates to Apple’s customers. Apple’s
          23     App Store team frequently provided all-hands-on-deck treatment to address Epic’s asks, which often
          24     involved short-turnaround support requests, which Apple consistently accommodated. This
          25     ultimately led Apple to bring a business development colleague stationed abroad onto the Epic
          26     relationship team, so that Apple could provide Epic with 24-hour coverage.
          27            Following Fortnite’s first year on the App Store, Apple continued to work vigorously to meet
          28     Epic’s frequent and labor-intensive demands. For example, in 2019 alone, Apple expedited app
                                                                    14
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 18 of 38


            1    review in response to almost all of Epic’s more than 80 rush requests, even though developers are
            2    typically required to make such expedited requests only in extenuating circumstances. Apple
            3    similarly expedited Fortnite updates across App Store storefronts on several occasions when Epic
            4    proclaimed that its particular launch timing was critical in order to ensure seamless and simultaneous
            5    cross-play across different platforms, like iOS and those related to game-consoles like Xbox and
            6    PlayStation.
            7           In addition to providing engineering, technical, and hardware-related support, Apple has also
            8    provided Epic with a significant amount of marketing and promotion support for Fortnite—again, as
            9    much as Apple has provided to any other game in recent history. For example, Apple has provided
          10     both paid and organic marketing for Fortnite on iOS, including through Apple’s App Store mailing
          11     lists. From March 15, 2018 through August 14, 2020, Apple paid for advertising on various media
          12     channels that drove almost a half-million Fortnite transactions at a channel level (i.e., transactions
          13     that occurred within 24 hours of an ad-click directing users to the App Store, where they then
          14     downloaded the Fortnite game for the first time). In addition, Apple advertising drove more than
          15     100,000 additional Fortnite (non-first-time) re-downloads during that same period. In the 11 months
          16     preceding the removal of Fortnite from the App Store on August 13, 2020, Apple spent
          17     approximately one million dollars on paid media promotions of Fortnite. And through its mailing
          18     lists, Apple has sent over 500 million marketing communications about Fortnite to end users.
          19            Apple has also published many social media posts promoting Fortnite on Apple’s own
          20     Twitter and Facebook accounts—a form of support that Epic has frequently pressed Apple to provide,
          21     given Epic’s heavy use of social media to promote its products and build its community. To promote
          22     concerts taking place in Fortnite, Apple has featured the app on the App Store and in Apple Music,
          23     and placed billboards in New York’s Times Square and LA Live to promote an in-app Fortnite
          24     concert with DJ Marshmello. Apple responded to repeated requests by Epic to permit Fortnite to
          25     “take over” the App Store, featuring the app prominently on the App Store’s most sought-after and
          26     frequented spaces. In fact, no other game has ever been featured as prominently on the App Store at
          27     any time either before or since. Such placement on the App Store substantially drives growth in a
          28     particular app’s user base because the individuals that frequent these App Store “tabs” are a self-
                                                                    15
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 19 of 38


            1    selecting pool of curious iOS users who are open to browsing and downloading new games or
            2    reengaging with a favorite game. In addition, Apple has run numerous large editorial features for
            3    multiple Epic apps in the App Store every few weeks—for example, art placement at the top of the
            4    App Store “Games” tab, as well as other “major beats” features and a host of smaller ones. In fact,
            5    between the day that it launched in March 2018 and its removal in August 2020, the Fortnite app was
            6    almost always featured on some portion of the App Store in one of its 175 storefronts worldwide.
            7           Apple has also consistently provided consultations to Epic to help the company improve its
            8    own marketing, especially its performance marketing. For example, Apple has connected Epic’s
            9    Fortnite team with Apple personnel in the UAE, Latin America, South Korea, and other regions to
          10     provide market intelligence and feature opportunities in those regions to support Epic’s expansion
          11     efforts. And while all developers to some degree take advantage of the support and guidance that
          12     Apple provides, again, Epic has demanded a much greater degree of support from Apple. For
          13     example, Apple has held weekly telephone check-ins with Epic representatives to stay abreast of
          14     issues and coordinate efforts—a much higher degree of contact than Apple has with other game
          15     developers. And when Epic launched a new Fortnite version or announced new features, Apple
          16     provided Epic with feedback on, among other things, gameplay design, marketing, monetization, and
          17     best practices with Apple’s technology.
          18            In addition Apple acknowledges and supports the thriving ecosystem of third-party tools and
          19     services that developers use to build apps, including Unreal Engine, a game-development software
          20     platform on which Epic bases many of its own games, like Fortnite, and that it licenses to other
          21     developers to use as the software platform for their apps. In fact, Apple has gone above and beyond
          22     to support and strengthen Unreal Engine’s capabilities on iOS and Mac.
          23            By participating in Apple’s Developer Program and agreeing to Apple’s rigorous quality,
          24     reliability, safety, security, and privacy standards and app review procedures, Epic gained access to
          25     another channel for reaching customers. More than 130 million people have downloaded Fortnite on
          26     the iPhone, and Epic has earned more than $550 million through iOS alone.
          27

          28
                                                                   16
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 20 of 38


            1           In addition to the above response, Apple has produced to Epic a number of documents from
            2    the agreed custodians that relate to the tools, technology, software, marketing opportunities, and
            3    worldwide customer reach that Apple provided.
            4    INTERROGATORY NO. 3:
            5           State the Factual Basis for Apple’s statements that the iOS App Store, Apple’s IAP, or
            6    Apple’s StoreKit APIs are “integrated” into each other, the “iOS infrastructure” or the “App Store
            7    software platform”. (Joint Case Management Statement (ECF No. 120) at 5; Defendant Apple Inc.’s
            8    Opposition to Epic Games, Inc.’s Motion for a Preliminary Injunction (ECF No. 73) at 19-21.)
            9    OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 3:
          10            Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          11     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          12     objects to this Interrogatory on the following grounds:
          13            Apple objects to this Interrogatory because the definition of “State the Factual Basis” is
          14     impermissibly vague, ambiguous, overly broad, and unduly burdensome in purporting to require
          15     Apple to “state with particularity each and every fact that You contend supports that response,
          16     contention, allegation, claim, defense, or statement, Including the basis and source of Your
          17     knowledge of each fact.” “‘Each and every fact’ interrogatories pose problems for a responding party
          18     and a reviewing court. Parties are not tasked with laying out every jot and tittle of their evidentiary
          19     case in response to interrogatories.” Tubbs v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D.
          20     Cal. Mar. 28, 2008) (quoting Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)). Apple further
          21     objects to this Interrogatory because it is impermissibly vague and ambiguous, including as to the
          22     undefined term “integrated,” which prevents Apple from responding in any meaningful way and
          23     without accepting Plaintiff’s improper characterizations. Apple further objects to this Interrogatory
          24     because it calls for a legal conclusion. Apple further objects to this Interrogatory because it is
          25     premature, given that discovery in this case is ongoing. Apple further objects to this Interrogatory
          26     because it is compound as it contains numerous discrete subparts that introduce separate and distinct
          27     lines of inquiry that are not logically and factually subsumed within and necessarily related to the
          28     primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal. Feb. 21, 2012); Superior
                                                                    17
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 21 of 38


            1    Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due to the compound
            2    nature of the interrogatories as drafted, Apple objects to this Interrogatory because it is excessive as
            3    Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to Fed. R. Civ. P.
            4    33(a)(1). Apple further objects to this Interrogatory to the extent that it is overbroad and seeks
            5    information that is neither relevant to the subject matter of this litigation nor proportional to the needs
            6    of the case. Apple further objects to this Interrogatory because it seeks Apple’s protected trade
            7    secrets and other sensitive, proprietary information that would pose security and business risks to
            8    Apple and risks to Apple users’ security and privacy if disclosed. Thus, the burden of fully
            9    responding would outweigh the utility of this information.
          10            Subject to, limited by, and without waiving its objections, Apple responds as follows:
          11            The factual basis for the cited statements regarding “integration,” including in Apple’s PI
          12     Opposition Brief at 19–21, are cited in Apple’s PI Opposition Brief and include the declarations cited
          13     therein, including the sworn testimony of Philip W. Schiller, as well as the sworn expert testimony of
          14     Richard Schmalensee, Ph.D. and Lorin M. Hitt, Ph.D. See, e.g., PI Opposition Brief at 21 (noting
          15     “Apple’s integration of its StoreKit APIs into the App Store software platform (and indeed, the
          16     integration of the App Store with the iPhone) . . . offers numerous benefits to consumers and
          17     developers”) (citing Schiller Decl. at ¶¶ 34–36; Schmalensee Decl. at ¶¶ 31, 34–37); see also PI
          18     Opposition Brief at 19 (noting “IAP is part of an integrated service delivered in the form of a single
          19     transaction, not a separate product” and Apple’s “commission is the return on Apple’s investment in
          20     the App Store and the full suite of IP, tools, and services Apple offers to developers”) (citing
          21     Schmalensee Decl. at ¶¶ 29, 44–45, 57; Schiller Decl. at ¶ 7; Declaration of Lorin M. Hitt, Ph.D. (“Hitt
          22     Decl.”) (ECF No. 77) at ¶ 75). Each of these declarants could and would testify as to their own sworn
          23     testimony.
          24            Moreover, with respect to “integrat[ion],” the Court noted in its order granting in part and
          25     denying in part Plaintiff’s Motion for Preliminary Injunction that “the IAP system appears to be
          26     integrated with the App Store and, historically, to have never been a separate product.” ECF No. 118
          27     at 23; see also id. (“Based upon the current record, the Court concludes that Epic Games has not yet
          28
                                                                    18
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 22 of 38


            1    shown that the IAP system is a separate and distinct service from iOS app distribution sufficient to
            2    constitute a ‘tie’ under antitrust law.”).
            3    INTERROGATORY NO. 4:
            4            State the Factual Basis for Mike Schmid’s statements that “Epic consistently threatened to
            5    release the game update on other platforms first, leaving the App Store behind, if Apple could not
            6    accommodate their requests”, and “[o]n a variety of occasions, Epic personnel have told me that if
            7    Apple did not comply with its demands, Epic would simply terminate its relationship with Apple and
            8    remove its games off of the iOS platform. Epic has repeatedly told me that it could do this because
            9    Apple is the ‘smallest piece of the pie’ when it came to Fortnite revenue. On several occasions, Epic
          10     personnel have told me that Apple represents just seven percent of Epic’s revenue”, Including which
          11     Epic employees made which statements, when each statement was communicated, and by which
          12     medium each statement was communicated. (Declaration of Mike Schmid in Support of PI
          13     Opposition Brief (“Schmid Decl.”) (ECF No. 79) at ¶¶ 8, 18.)
          14     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 4:
          15             Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          16     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          17     objects to this Interrogatory on the following grounds:
          18             Apple objects to this Interrogatory because the definition of “State the Factual Basis” is
          19     impermissibly vague, ambiguous, overly broad, and unduly burdensome in purporting to require
          20     Apple to “state with particularity each and every fact that You contend supports that response,
          21     contention, allegation, claim, defense, or statement, Including the basis and source of Your
          22     knowledge of each fact.” “‘Each and every fact’ interrogatories pose problems for a responding party
          23     and a reviewing court. Parties are not tasked with laying out every jot and tittle of their evidentiary
          24     case in response to interrogatories.” Tubbs v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D.
          25     Cal. Mar. 28, 2008) (quoting Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)). Apple further
          26     objects to this Interrogatory because the information it seeks is not the proper subject of an
          27     interrogatory and is more properly suited to a deposition of Mike Schmid, the individual who has
          28     sworn to have personal knowledge of the information related thereto. See, e.g., Whittington v. City of
                                                                    19
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 23 of 38


            1    Cuero, Texas, 2007 WL 737484, at *3 (S.D. Tex. Mar. 5, 2007) (sustaining objection to interrogatory
            2    on ground that it was “unusual, burdensome and more properly accomplished by the taking of
            3    depositions”); Smith v. Guthrie, 2005 WL 8164952, at *2 (N.D. Fla. Nov. 8, 2005) (recognizing
            4    interrogatory seeking descriptions of conversations between defendant and plaintiff “may be more
            5    appropriate as a deposition question”). Apple further objects to this Interrogatory because it is
            6    compound as it contains numerous discrete subparts that introduce separate and distinct lines of
            7    inquiry that are not logically and factually subsumed within and necessarily related to the primary
            8    question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal. Feb. 21, 2012); Superior
            9    Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due to the compound
          10     nature of the interrogatories as drafted, Apple objects to this Interrogatory because it is excessive as
          11     Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to Fed. R. Civ. P.
          12     33(a)(1).
          13            Subject to, limited by, and without waiving its objections, Apple responds as follows:
          14            As is made clear in the sworn Declaration of Mike Schmid in Support of Apple’s PI Opposition
          15     Brief (ECF No. 79), the factual basis for Mr. Schmid’s testimony is Mr. Schmid’s “personal knowledge
          16     of the matters stated [t]herein,” including his “personal knowledge and experience concerning Apple’s
          17     App Store team and Worldwide Developer Relations (‘WWDR’ or ‘Developer Relations’) team, and
          18     the many tools, services, and benefits that Apple provides developers,” which includes his efforts
          19     “work[ing] particularly closely with Epic Games, Inc. and its affiliates (collectively, ‘Epic’ or ‘Epic
          20     Games’).” ECF No. 79 at ¶¶ 1–2. As Mr. Schmid stated, “if called upon to do so, [he] could and would
          21     competently testify [t]hereto.” Id. at ¶ 1.
          22     INTERROGATORY NO. 5:
          23            State the Factual Basis for Mike Schmid’s statement that “Epic has repeatedly leveraged the
          24     global phenomenon that was Fortnite to coerce platforms to change their rules. For example, in
          25     September 2018, Epic quietly updated Fortnite to enable cross-platform play between PlayStation and
          26     Xbox. This was explicitly against PlayStation’s rules and Epic pushed PlayStation into a difficult
          27     situation with its own user base, where it was forced to make a significant change on Epic’s terms, not
          28     its own. Epic’s strategy of coercing platforms for its own gain, under the guise of being ‘pro-gamer,’
                                                                    20
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 24 of 38


            1    is something Epic continues to do.” (Declaration of Mike Schmid in Support of Defendant Apple Inc.’s
            2    Opposition to Plaintiff’s Motion for a Preliminary Injunction (ECF No. 79) at ¶ 19.)
            3    OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 5:
            4           Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
            5    Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
            6    objects to this Interrogatory on the following grounds:
            7           Apple objects to this Interrogatory because the definition of “State the Factual Basis” is
            8    impermissibly vague, ambiguous, overly broad, and unduly burdensome in purporting to require Apple
            9    to “state with particularity each and every fact that You contend supports that response, contention,
          10     allegation, claim, defense, or statement, Including the basis and source of Your knowledge of each
          11     fact.” “‘Each and every fact’ interrogatories pose problems for a responding party and a reviewing
          12     court. Parties are not tasked with laying out every jot and tittle of their evidentiary case in response to
          13     interrogatories.” Tubbs v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D. Cal. Mar. 28, 2008)
          14     (quoting Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)). Apple further objects to this
          15     Interrogatory because the information it seeks is not the proper subject of an interrogatory and is more
          16     properly suited to a deposition of Mike Schmid, the individual who has sworn to have personal
          17     knowledge of the information related thereto. See, e.g., Whittington v. City of Cuero, Texas, 2007 WL
          18     737484, at *3 (S.D. Tex. Mar. 5, 2007) (sustaining objection to interrogatory on ground that it was
          19     “unusual, burdensome and more properly accomplished by the taking of depositions”); Smith v.
          20     Guthrie, 2005 WL 8164952, at *2 (N.D. Fla. Nov. 8, 2005) (recognizing interrogatory seeking
          21     descriptions of conversations between defendant and plaintiff “may be more appropriate as a deposition
          22     question”).
          23            Subject to, limited by, and without waiving its objections, Apple responds as follows:
          24            As is made clear in the sworn Declaration of Mike Schmid in Support of Apple’s PI Opposition
          25     Brief (ECF No. 79), the factual basis for Mr. Schmid’s testimony is Mr. Schmid’s “personal knowledge
          26     of the matters stated [t]herein,” including his “personal knowledge and experience concerning Apple’s
          27     App Store team and Worldwide Developer Relations (‘WWDR’ or ‘Developer Relations’) team, and
          28     the many tools, services, and benefits that Apple provides developers,” which includes his efforts
                                                                    21
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 25 of 38


            1    “work[ing] particularly closely with Epic Games, Inc. and its affiliates (collectively, ‘Epic’ or ‘Epic
            2    Games’).” ECF No. 79 at ¶¶ 1–2. As Mr. Schmid stated, “if called upon to do so, [he] could and would
            3    competently testify [t]hereto.” Id. at ¶ 1.
            4    INTERROGATORY NO. 6:
            5           Identify all methods, processes, and/or protocols through which Apple contends that the iOS
            6    App Store “ensure[s] reliability, safety, security, and privacy” of iOS devices differently and/or better
            7    than methods, processes, and/or protocols that could be taken by a non-Apple Developer or Software
            8    Store, and State the Factual Basis for Apple’s contention. (Defendant Apple Inc.’s Opposition to Epic
            9    Games, Inc.’s Motion for a Preliminary Injunction (ECF No. 73) at 7.)
          10     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 6:
          11            Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          12     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          13     objects to this Interrogatory on the following grounds:
          14            Apple objects to this Interrogatory because the definition of “State the Factual Basis” is
          15     impermissibly vague, ambiguous, overly broad, and unduly burdensome in purporting to require Apple
          16     to “state with particularity each and every fact that You contend supports that response, contention,
          17     allegation, claim, defense, or statement, Including the basis and source of Your knowledge of each
          18     fact.” “‘Each and every fact’ interrogatories pose problems for a responding party and a reviewing
          19     court. Parties are not tasked with laying out every jot and tittle of their evidentiary case in response to
          20     interrogatories.” Tubbs v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D. Cal. Mar. 28, 2008)
          21     (quoting Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)). Apple further objects to this
          22     Interrogatory because it is premature, given that discovery in this case is ongoing. Apple further objects
          23     to this Interrogatory because it is compound as it contains numerous discrete subparts that introduce
          24     separate and distinct lines of inquiry that are not logically and factually subsumed within and
          25     necessarily related to the primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal.
          26     Feb. 21, 2012); Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due
          27     to the compound nature of the interrogatories as drafted, Apple objects to this Interrogatory because it
          28     is excessive as Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to Fed. R.
                                                                    22
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 26 of 38


            1    Civ. P. 33(a)(1). Apple further objects to this Interrogatory to the extent that it is overbroad and seeks
            2    information that is neither relevant to the subject matter of this litigation nor proportional to the needs
            3    of the case. Apple further objects to this Interrogatory because it seeks Apple’s protected trade secrets
            4    and other sensitive, proprietary information that would pose security and business risks to Apple and
            5    risks to Apple users’ security and privacy if disclosed. Thus, the burden of fully responding would
            6    outweigh the utility of this information. Apple further objects to this Interrogatory because it is
            7    impermissibly vague and ambiguous, including as to the following undefined terms or phrases:
            8    “methods, processes, and/or protocols,” “differently,” and “better,” which prevent Apple from
            9    responding in any meaningful way and without accepting Plaintiff’s improper characterizations.
          10            Subject to, limited by, and without waiving its objections, Apple responds as follows:
          11            Apple has built a reputation for quality products that also protect user security and privacy,
          12     both through the creation of high-quality devices, like the iPhone, that contain built-in privacy
          13     features and software, and through operation of the App Store, which is designed to ensure that apps
          14     meet Apple’s standards, add value to users, and safeguard users’ privacy and security. The high level
          15     of security, privacy, and quality is a reason that people choose Apple products.
          16            Among other consumer protections embedded in the App Store platform, and consistent with
          17     Apple’s overall philosophy of putting the user experience first, the App Store employs a human-led
          18     app review process, described more fully in Apple’s Response to Interrogatory No. 8, which ensures
          19     that apps meet Apple’s rigorous standards for reliability, quality, safety, security, and privacy before
          20     they can be distributed to Apple’s customers. This process includes steps designed to uphold Apple’s
          21     standards, including confirmation that the app is free from known malware, use of signatures and
          22     encryption to ensure safe distribution via the App Store, verification of the digital signatures upon
          23     download to confirm that the app has not been tampered with or altered in any way, and revocation of
          24     signing certificates for developer accounts determined to be malicious. Most importantly, however,
          25     Apple has a real-life person download and open every app to review it for compliance with Apple’s
          26     rigorous App Store Review Guidelines (“Guidelines”). As a result of these measures, consumers can
          27     trust that what they intend to download, whether that be an app or in-app content, is what they will
          28     receive.
                                                                    23
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 27 of 38


            1            Apple’s guarantee that all iOS apps available to end users are reviewed for compliance with
            2    the Guidelines ensures a level of safety and trust far greater than on competing platforms—including,
            3    notably, Google’s Android. 2 Unlike Apple, Google initially (and for many years thereafter) did not
            4    conduct any screening of apps distributed through its app marketplace. In 2015, Google eventually
            5    began reviewing apps before publication in its Google Play Store after several significant privacy and
            6    security breaches. 3 And since then, Google has only moved closer to Apple’s model of upfront
            7    review and curation. In 2018, for instance, Google began notifying users when they are installing
            8    apps that are rarely installed in the Android ecosystem. 4 And last year, Google announced plans to
            9    take more time to review apps from developers that “don’t yet have a track record with us” so that
          10     Google can “do more thorough checks before approving apps to go live in the store.” 5 These changes
          11     are an implicit acknowledgement that Apple’s more controlled approach to app distribution provides
          12     greater protection for consumers.
          13             Still, in part because Google relies primarily on algorithm-based review processes and has
          14     resisted the degree of human review that Apple has always employed, Google has continued to
          15     grapple with serious security and privacy breaches even with additional vetting and controls. 6 Just
          16     last month, for instance, researchers discovered more than 20 fake Minecraft apps on Google Play
          17     that, once downloaded, start delivering a constant stream of unwanted ads. 7 Security reports
          18
                  2
          19          Internet Security Threat Report, Symantec, at 11 (Apr. 2016) (“Apple is well-known for its
                      stringent screening processes, which is why the number of malicious iOS apps is so much smaller
          20          than for Android.”), https://docs.broadcom.com/doc/istr-21-2016-en.
                  3
          21          See Creating Better User Experiences on Google Play (March 17, 2015), https://android-
                      developers.googleblog.com/2015/03/creating-better-user-experiences-on.html
          22      4
                      See Google Play Protect in 2018: New Updates to Keep Android Users Secure (Feb. 26, 2019),
          23          https://security.googleblog.com/2019/02/google-play-protect-in-2018-new-updates.html.
                  5
          24          See Improving the Update Process with Your Feedback (Apr. 15, 2019), https://android-
                      developers.googleblog.com/2019/04/improving-update-process-with-your.html
          25      6
                      See, e.g., Andy Greenberg, How Spies Snuck Malware Into the Google Play Store—Again and
          26          Again, Wired (April 28, 2020), https://www.wired.com/story/phantomlance-googleplay-malware-
                      apt32/; Tim Fisher, Is Google Play Safe?, Lifewire (March 6, 2020), https://www.lifewire.com/is-
          27          google-playsafe-153675.
                  7
          28          See Over 20 Malicious Minecraft Android Apps Found on Google Play, PC Mag (Nov. 24, 2020),
                      https://www.pcmag.com/news/over-20-malicious-minecraft-android-apps-found-on-google-
                                                                24
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                      Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 28 of 38


            1    frequently show that there is far more malicious software on Android and other more permissive
            2    platforms than on iOS. In 2018, Android accounted for 47.15% and Windows/PC accounted for
            3    35.82% of malware infections; by contrast, the iPhone platform accounted for just 0.85%. 8 Similarly,
            4    a 2013 U.S. Department of Homeland Security study found that 79% of mobile device malware
            5    attacks were for the Android platform, and only 0.7% for iOS. 9 And Android app stores—including
            6    Google Play—have a significantly higher number of harmful apps than the App Store. 10
            7    INTERROGATORY NO. 7:
            8            Identify all synergies and other benefits that Apple contends result from having the iOS App
            9    Store be the only Software Store on iOS and all synergies and other benefits that Apple contends would
          10     be unachievable if there were other Software Stores on iOS, and State the Factual Basis for Apple’s
          11     contentions.
          12     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 7:
          13             Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          14     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          15     objects to this Interrogatory on the following grounds:
          16             Apple objects to this Interrogatory because it is impermissibly vague, and ambiguous, including
          17     as to the undefined terms “synergies and other benefits” and “unachievable,” which prevent Apple from
          18     responding in any meaningful way and without accepting Plaintiff’s improper characterizations. Apple
          19     further objects to this Interrogatory because it improperly seeks a response that is the province of expert
          20     testimony well in advance of the parties’ deadline for disclosing expert reports. Apple further objects
          21     to this Interrogatory because it is compound as it contains at least two discrete subparts that introduce
          22     separate and distinct lines of inquiry that are not logically and factually subsumed within and
          23
                      play#:~:text=As%20Graham%20Cluley%20reports%2C%20security,criminals%20to%20take%2
          24          0advantage%20of.
                  8
          25          See Nokia Threat Intelligence Report – 2019, Nokia, https://pages.nokia.com/T003B6-Threat-
                      Intelligence-Report-2019.html.
          26      9
                      See Roll Call Release, U.S. Dep’t of Homeland Security & Federal Bureau of Investigation (July
          27          23, 2013), https://info.publicintelligence.net/DHS-FBI-AndroidThreats.pdf.
                 10
          28          See 2019 Mobile App Threat Landscape Report, RiskIQ (2019),
                      https://www.riskiq.com/research/2019-mobile-threat-landscape-report/.
                                                                 25
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 29 of 38


            1    necessarily related to the primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal.
            2    Feb. 21, 2012); Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due
            3    to the compound nature of the interrogatories as drafted, Apple objects to this Interrogatory because it
            4    is excessive as Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to Fed. R.
            5    Civ. P. 33(a)(1). Apple further objects to this Interrogatory to the extent that it is overbroad and seeks
            6    information that is neither relevant to the subject matter of this litigation nor proportional to the needs
            7    of the case. Apple further objects to this Interrogatory because it calls for a legal conclusion.
            8    INTERROGATORY NO. 8:
            9           Identify all the steps You take to review an App before approving it for distribution on the iOS
          10     App Store and macOS App Store, including (i) all automated or mechanized steps, (ii) all steps taken
          11     by human reviewers, and (iii) all tools utilized by Apple in the review process, Including in each case
          12     steps and tools that are used only in certain circumstances, and how those steps and tools have changed
          13     since the iOS App Store and macOS App Store were launched through today.
          14     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 8:
          15            Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          16     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          17     objects to this Interrogatory on the following grounds:
          18            Apple objects to this Interrogatory because the definition of “State the Factual Basis” is
          19     impermissibly vague, ambiguous, overly broad, and unduly burdensome in purporting to require Apple
          20     to “state with particularity each and every fact that You contend supports that response, contention,
          21     allegation, claim, defense, or statement, Including the basis and source of Your knowledge of each
          22     fact.” “‘Each and every fact’ interrogatories pose problems for a responding party and a reviewing
          23     court. Parties are not tasked with laying out every jot and tittle of their evidentiary case in response to
          24     interrogatories.” Tubbs v. Sacramento Cty. Jail, 2008 WL 863974, at *1 (E.D. Cal. Mar. 28, 2008)
          25     (quoting Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)). Apple further objects to this
          26     Interrogatory because it is premature, given that discovery in this case is ongoing. Apple further objects
          27     to this Interrogatory because it is compound as it contains numerous discrete subparts that introduce
          28     separate and distinct lines of inquiry that are not logically and factually subsumed within and
                                                                    26
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 30 of 38


            1    necessarily related to the primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal.
            2    Feb. 21, 2012); Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due
            3    to the compound nature of the interrogatories as drafted, Apple objects to this Interrogatory because it
            4    is excessive as Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to Fed. R.
            5    Civ. P. 33(a)(1). Apple further objects to this Interrogatory to the extent that it is overbroad and seeks
            6    information that is neither relevant to the subject matter of this litigation nor proportional to the needs
            7    of the case. Apple further objects to this Interrogatory because it seeks Apple’s protected trade secrets
            8    and other sensitive, proprietary information that would pose security and business risks to Apple and
            9    risks to Apple users’ security and privacy if disclosed. Thus, the burden of fully responding would
          10     outweigh the utility of this information. Apple further objects to this Interrogatory because it is
          11     impermissibly vague and ambiguous, including as to the following undefined terms or phrases:
          12     “automated or mechanized steps,” “steps taken by human reviewers,” and “tools utilized by Apple in
          13     the review process,” which prevent Apple from responding in any meaningful way and without
          14     accepting Plaintiff’s improper characterizations.
          15            Subject to, limited by, and without waiving its objections, Apple responds as follows:
          16            The foundation of the App Store is that consumers can safely and easily download apps for
          17     their iPhones and iPads that perform as promised, do not jeopardize the security, stability, or
          18     reliability of their devices, and offer the privacy protections that consumers have come to expect from
          19     Apple. Toward that end, Apple undertakes a rigorous, human-led review process for every app
          20     (including apps that Apple itself offers on the App Store)—with reviewers representing 81 languages
          21     vetting on average 100,000 submissions per week—to ensure that each app functions as intended and
          22     complies with Apple’s stringent requirements on security and protection of customer privacy, among
          23     other things. The app review process is guided by a series of agreements and guidelines governing
          24     Apple’s relationship with developers.
          25            Specifically, to participate in Apple’s Developer Program, gain access to Apple’s extensive
          26     library of app development software, and receive the distribution, marketing, and other services that
          27     Apple provides through the App Store, a developer must enter into certain contracts with Apple—
          28     most notably (1) the Developer Agreement (“Developer Agreement”) and (2) the Developer Program
                                                                     27
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 31 of 38


            1    License Agreement (“License Agreement”). In order to distribute apps on the App Store, a developer
            2    must also join the Apple Developer Program by executing a License Agreement and paying a $99
            3    annual program fee. The License Agreement governs distribution of apps through the App Store and
            4    provides access to the full suite of developer tools, software, and other intellectual property for app
            5    creation that Apple maintains for the Developer Program. Distribution of free apps through the App
            6    Store is governed by Schedule 1 to the License Agreement. Distribution of paid apps or apps
            7    offering in-app purchases through the App Store requires execution of an additional Schedule 2 to the
            8    License Agreement. In addition, the App Store Guidelines provide the rules and requirements
            9    relating to Apple’s review of apps for possible publication on the App Store, and are incorporated by
          10     reference throughout the License Agreement. All developers on the App Store have agreed to abide
          11     by the terms of the Guidelines. The provisions in the above-referenced documents describe Apple’s
          12     app review process.
          13            Apple’s human-led app review process involves uniformly applying the Guidelines, as well as
          14     related provisions in the Developer Agreement and License Agreement, to all developers. The process
          15     is designed to uphold Apple’s standards, including by confirming that the app is free from known
          16     malware, using signatures and encryption to ensure safe distribution via the App Store, verifying of
          17     digital signatures upon download to confirm that the app has not been tampered with or altered in any
          18     way, and revoking of signing certificates for developer accounts determined to be malicious.
          19            In addition to the above response, Apple has produced to Epic an extensive number of
          20     documents from the agreed custodians reflecting Apple’s app review process.
          21     INTERROGATORY NO. 9:
          22            State whether You contend that Uber and other Apps that do not pay Apple a commission for
          23     IAP are free-riding on Apple’s investment in iOS and/or the iOS App Store, and/or are subsidized by
          24     Apps using IAP, and State the Factual Basis for Your position.
          25     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 9:
          26            Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          27     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          28     objects to this Interrogatory on the following grounds:
                                                                    28
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 32 of 38


            1           Apple objects to this Interrogatory because it is impermissibly vague and ambiguous,
            2    including as to the undefined term “subsidized,” which prevents Apple from responding in any
            3    meaningful way and without accepting Plaintiff’s improper characterizations. Apple further objects
            4    to this Interrogatory because it improperly seeks a response that is the province of expert testimony
            5    well in advance of the parties’ deadline for disclosing expert reports. Apple further objects to this
            6    Interrogatory because it is compound as it contains at least two discrete subparts that introduce
            7    separate and distinct lines of inquiry that are not logically and factually subsumed within and
            8    necessarily related to the primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D.
            9    Cal. Feb. 21, 2012); Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal.
          10     2009). Due to the compound nature of the interrogatories as drafted, Apple objects to this
          11     Interrogatory because it is excessive as Plaintiff has exceeded the 25-written-interrogatory limit per
          12     party pursuant to Fed. R. Civ. P. 33(a)(1). Apple further objects to this Interrogatory to the extent
          13     that it is overbroad and seeks information that is neither relevant to the subject matter of this litigation
          14     nor proportional to the needs of the case. Apple further objects to this Interrogatory because it calls
          15     for a legal conclusion.
          16            Subject to, limited by, and without waiving its objections, Apple responds as follows:
          17            Apple makes no such contention as to Uber and contends rather that developers, like Epic, who
          18     circumvent their obligations under the License Agreement and other relevant agreements to pay Apple
          19     a commission are free-riding on Apple’s investments. See Schmalensee Decl. at ¶¶ 55–64.
          20     INTERROGATORY NO. 10:
          21            Identify how “Apple estimates costs allocated to the App Store” and “Apple’s ‘methodology’
          22     for generating App Store-specific financial information”, Including any methodology (Including any
          23     apportionment and/or allocation methods) by which Apple generates iOS App Store-specific and/or
          24     macOS App Store-specific profit and loss and gross margin information. (Apple’s 11/11/20 Draft Joint
          25     Letter Brief Regarding Apple’s Production of Cost and Expense Documents and Data, at 2 & n.5.)
          26     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 10:
          27            Apple objects to this Interrogatory because it is vague and ambiguous in its use of the undefined
          28     phrase “Apple’s ‘methodology’ for generating App Store-specific financial information,” which Apple
                                                                     29
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 33 of 38


            1    previously used in reference to an ill-defined demand from class plaintiffs in the related App Store
            2    antitrust cases. See Apple’s 11/10/2020 Draft Joint Letter Brief Regarding Apple’s Production of Cost
            3    and Expense Documents and Data (the Interrogatory erroneously lists the date of this document as
            4    11/11/20), at n.5. Apple further objects to this Interrogatory because it is overbroad and unduly
            5    burdensome in its demand for all ways in which Apple might estimate costs allocated to the App Store
            6    or generate App Store-specific financial information. Apple further objects to this interrogatory to the
            7    extent that the requested information is available in documents that Apple has produced in response to
            8    requests from Epic and class plaintiffs in the related App Store antitrust litigation. Apple further objects
            9    to this Interrogatory because it violates Federal Rule of Civil Procedure 33(b)(1)(B) in that answering
          10     it would require Apple to furnish information that is not available to it and/or cannot be given without
          11     undue labor and expense. Under Rule 33, a responding party “must furnish information that is
          12     available to it and that can be given without undue labor and expense.” Wright & Miller, Fed. Prac.
          13     & Proc. § 2174 (3d ed.) (emphasis added); see also Fed. R. Civ. P. 33(b)(1)(B). Parties are “not
          14     required to conduct extensive research in order to answer an interrogatory,” Gorrell v. Sneath, 292
          15     F.R.D. 629, 632 (E.D. Cal. 2013), and “interrogatories that require a party to undertake extensive
          16     investigations, research, or compilations or evaluations of data for the opposing party”—as this
          17     Interrogatory undoubtedly does—“are in many circumstances,” as here, “improper.” Wright & Miller,
          18     supra, § 2174. Apple further objects to this Interrogatory on the grounds that it improperly seeks a
          19     response that is the province of expert testimony well in advance of the parties’ deadline for disclosing
          20     expert reports. See ABA Section of Antitrust Law, Antitrust Law Developments (8th ed. 2017), at 288.
          21            Subject to and without waiving the foregoing objections, and subject to the ongoing nature of
          22     discovery in this action, Apple responds as follows:
          23            Apple does not, in the ordinary course of its business, maintain profit and loss ledgers for the
          24     App Store, and the devices and platforms in Apple’s ecosystem are characterized by substantial joint
          25     costs, not all of which are allocated for accounting purposes or otherwise. However, from time to time,
          26     Apple’s Finance Department creates profit and loss reports for services of which the App Store is a
          27     part. These reports are compiled using certain assumptions about certain corporate costs in order to
          28
                                                                     30
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 34 of 38


            1    allocate portions of them to iTunes. Further, such reports and data may be used by others within Apple
            2    to create estimates for certain limited purposes from time to time that pertain to the App Store.
            3    INTERROGATORY NO. 11:
            4           Identify all persons involved, as well as their respective roles, in drafting, developing, revising,
            5    and/or permitting modifications of, exceptions to, or exemptions from the provisions now appearing in
            6    Section 3.2(g), Section 3.3.2(b) or Section 3.3.3 of the Apple Developer Program License Agreement,
            7    or Section 3.1.1 (first bulleted paragraph), Section 3.1.3 (including subparts) or Section 3.2.2(i) of
            8    Apple’s App Store Review Guidelines (or in any provisions similar to any of the foregoing in effect at
            9    the relevant time).
          10     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 11:
          11            Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          12     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          13     objects to this Interrogatory on the following grounds:
          14            Apple objects to this Interrogatory because it is impermissibly vague and ambiguous,
          15     including as to the following undefined terms or phrases: “drafting,” “developing,” “revising,” and
          16     “permitting modifications of, exceptions to, or exemptions from,” which prevent Apple from
          17     responding in any meaningful way and without accepting Plaintiff’s improper characterizations.
          18     Apple further objects to this Interrogatory because it is compound as it contains numerous discrete
          19     subparts that introduce separate and distinct lines of inquiry that are not logically and factually
          20     subsumed within and necessarily related to the primary question. See Hasan v. Johnson, 2012 WL
          21     569370, at *5 (E.D. Cal. Feb. 21, 2012); Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215,
          22     217–18 (C.D. Cal. 2009). Due to the compound nature of the interrogatories as drafted, Apple
          23     objects to this Interrogatory because it is excessive as Plaintiff has exceeded the 25-written-
          24     interrogatory limit per party pursuant to Fed. R. Civ. P. 33(a)(1). Apple further objects to this
          25     Interrogatory because it is overbroad and seeks information that is neither relevant to the subject
          26     matter of this litigation nor proportional to the needs of the case. Apple further objects to this
          27     Interrogatory because it calls for a legal conclusion.
          28
                                                                    31
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 35 of 38


            1           Subject to, limited by, and without waiving its objections, Apple responds as follows: Apple
            2    has not permitted any modifications, exceptions to, or exemptions from the provisions identified in this
            3    Interrogatory.
            4    INTERROGATORY NO. 12:
            5           Identify all Developers, Including their respective App(s), who have requested a modification
            6    of, an exception to, and/or an exemption from the provisions now appearing in Section 3.2(g), Section
            7    3.3.2(b) or Section 3.3.3 of the Apple Developer Program License Agreement, or Section 3.1.1 (first
            8    bulleted paragraph), Section 3.1.3 (including subparts) or Section 3.2.2(i) of Apple’s App Store Review
            9    Guidelines (or in any provisions similar to any of the foregoing in effect at the time such request was
          10     made); for whom Apple has decided to create, adopt or modify, and/or allow an exception to or an
          11     exemption from, the provisions now appearing in Section 3.2(g), Section 3.3.2(b) or Section 3.3.3 of
          12     the Apple Developer Program License Agreement, or Section 3.1.1 (first bulleted paragraph), Section
          13     3.1.3 (including subparts) or Section 3.2.2(i) of Apple’s App Store Review Guidelines (or in any
          14     provisions similar to any of the foregoing in effect at the time such decision was made); and/or who
          15     are associated with any Apple Developer Program accounts terminated as a result of the Developer’s
          16     introduction or proposed or threatened introduction of a non-IAP payment method into the Developer’s
          17     App(s), Including the “over 2,000 accounts [terminated] for introducing a non-IAP payment method”
          18     (Defendant Apple Inc.’s Opposition to Epic Games, Inc.’s Motion for a Preliminary Injunction (ECF
          19     No. 73) at 8).
          20     OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 12:
          21            Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
          22     Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
          23     objects to this Interrogatory on the following grounds:
          24            Apple objects to this Interrogatory because it is impermissibly vague and ambiguous,
          25     including as to the following undefined terms or phrases: “modification of, an exception to, and/or an
          26     exemption from,” and “create, adopt or modify, and/or allow an exception to or an exemption from,”
          27     which prevent Apple from responding in any meaningful way and without accepting Plaintiff’s
          28     improper characterizations. Apple further objects to this Interrogatory because it seeks information
                                                                   32
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 36 of 38


            1    (1) in which individuals/entities have a legitimate expectation or right of privacy or confidentiality
            2    under California law, and any other constitutional, statutory, or common law right of privacy, or (2)
            3    that is otherwise protected by federal and state constitutional, statutory, and/or common law rights of
            4    privacy of individuals or persons who are not parties to this lawsuit. Apple further objects to this
            5    Interrogatory because it is compound as it contains numerous discrete subparts that introduce separate
            6    and distinct lines of inquiry that are not logically and factually subsumed within and necessarily
            7    related to the primary question. See Hasan v. Johnson, 2012 WL 569370, at *5 (E.D. Cal. Feb. 21,
            8    2012); Superior Commc’ns v. Earhugger, Inc., 257 F.R.D. 215, 217–18 (C.D. Cal. 2009). Due to the
            9    compound nature of the interrogatories as drafted, Apple objects to this Interrogatory on the ground
          10     that it is excessive as Plaintiff has exceeded the 25-written-interrogatory limit per party pursuant to
          11     Fed. R. Civ. P. 33(a)(1). Apple further objects to this Interrogatory because it violates Federal Rule
          12     of Civil Procedure 33(b)(1)(B), because answering it would require Apple to furnish information that
          13     is not available to it and/or cannot be given without undue labor and expense. Under Rule 33, a
          14     responding party “must furnish information that is available to it and that can be given without undue
          15     labor and expense.” Wright & Miller, Fed. Prac. & Proc. § 2174 (3d ed.) (emphasis added); see also
          16     Fed. R. Civ. P. 33(b)(1)(B). Parties are “not required to conduct extensive research in order to
          17     answer an interrogatory,” Gorrell v. Sneath, 292 F.R.D. 629, 632 (E.D. Cal. 2013), and
          18     “interrogatories that require a party to undertake extensive investigations, research, or compilations
          19     or evaluations of data for the opposing party”—as this Interrogatory undoubtedly does—“are in many
          20     circumstances,” as here, “improper.” Wright & Miller, supra, § 2174. Apple further objects to this
          21     Interrogatory to the extent that it is overbroad and seeks information that is neither relevant to the
          22     subject matter of this litigation nor proportional to the needs of the case.
          23            Subject to, limited by, and without waiving its objections, Apple responds as follows: Apple
          24     is willing to meet and confer with Plaintiff regarding this Interrogatory.
          25     INTERROGATORY NO. 13:
          26            Identify the Apple employee whose communication with the Developer of the Dash App was
          27     recorded and subsequently made publicly available. (Dash and Apple: My Side of the Story,
          28     https://blog.kapeli.com/dash-and-apple-my-side-of-the-story.)
                                                                     33
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 37 of 38


            1    OBJECTIONS AND RESPONSE TO INTERROGATORY NO. 13:
            2           Apple restates and incorporates its Preliminary Statement, General Objections, Objections to
            3    Definitions, and Objections to Instructions as though fully set forth in this Response. Apple further
            4    objects to this Interrogatory on the following grounds:
            5           Apple objects to this Interrogatory because it seeks information that is not relevant to the
            6    subject matter of this litigation. Apple further objects to this Interrogatory to the extent it seeks
            7    information related to individuals or entities that are not relevant to the allegations in the Complaint.
            8

            9    Dated: December 11, 2020                             GIBSON, DUNN & CRUTCHER LLP
          10
                                                                By:        /s/ Jay P. Srinivasan
          11                                                               Theodore J. Boutrous Jr.
                                                                           Richard J. Doren
          12                                                               Daniel G. Swanson
                                                                           Mark A. Perry
          13                                                               Veronica S. Lewis
                                                                           Cynthia E. Richman
          14                                                               Jay P. Srinivasan
          15                                                               Attorneys for Defendant APPLE INC.
          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                      34
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
                     Case 4:19-cv-03074-YGR Document 301 Filed 03/01/21 Page 38 of 38


            1                                       CERTIFICATE OF SERVICE
            2           I, Betty X. Yang, hereby certify that I am a citizen of the United States, over the age of
            3    eighteen, and not a party to this action. I hereby certify that on December 11, 2020, I delivered the
            4    foregoing DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO PLAINTIFF EPIC
            5    GAMES, INC.’S FIRST SET OF INTERROGATORIES, via electronic mail, pursuant to an
            6    agreement among the parties for electronic service, to the following counsel in this action and the
            7    related actions:
            8         PAUL R. RIEHLE                                    STEVE W. BERMAN
                      paul.riehle@faegredrinker.com                     steve@hbsslaw.com
            9         FAEGRE DRINKER BIDDLE &                           ROBERT F. LOPEZ
                      REATH LLP                                         robl@hbsslaw.com
          10                                                            SHANA E. SCARLETT
                      CHRISTINE A. VARNEY                               shanas@hbsslaw.com
          11          cvarney@cravath.com                               BENJAMIN J. SIEGEL
                      KATHERINE B. FORREST                              bens@hbsslaw.com
          12          kforrest@cravarth.com                             HAGENS BERMAN SOBOL SHAPIRO LLP
                      GARY A. BORNSTEIN
          13          gbornstein@cravarth.com                           Interim Class Counsel for the Developer Plaintiffs
                      YONATAN EVEN
          14          yeven@cravath.com                                 MARK C. RIFKIN
                      LAUREN A. MOSKOWITZ                               rifkin@whafh.com
          15          lmoskowitz@cravath.com                            RACHELE R. BYRD
                      M. BRENT BYARS                                    byrd@whafh.com
          16          mbyars@cravath.com                                MATTHEW M. GUINEY
                      CRAVATH, SWAINE & MOORE LLP                       guiney@whafh.com
          17                                                            BRITTANY N. DEJONG
                      Counsel to Epic Games, Inc.                       dejong@whafh.com
          18                                                            WOLF HALDENSTEIN ADLER FREEMAN
                                                                        & HERZ LLP
          19
                                                                        Interim Class Counsel for the Consumer Plaintiffs
          20

          21            I declare under penalty of perjury under the laws of the United States of America that the
          22     foregoing is true and correct. Executed this 11th day of December, 2020, at Dallas, Texas.
          23                                                              /s/ Betty X. Yang
                                                                                     Betty X. Yang
          24

          25

          26

          27

          28
                                                                   35
Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S OBJECTIONS AND RESPONSES TO EPIC’S FIRST SET OF INTERROGATORIES
                                                 CASE NO. 4:20-CV-05640-YGR
